 

FOUNDING SHAREHOLDER AGREEMENT

 

April 30, 2014

 

Pangaea Logistics Solutions Ltd.

109 Long Wharf, 2nd Floor

Newport, RI 02840

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Agreement and Plan of Reorganization (the
“Merger Agreement”), dated as of April 30, 2014, by and among Quartet Merger
Corp. (“Quartet”), Quartet Holdco Ltd. (“Holdco”), Quartet Merger Sub, Ltd.,
Pangaea Logistics Solutions Ltd. (“Company”) and the securityholders of the
Company and (ii) that certain Escrow Agreement, dated October 28, 2013, by and
among Quartet, Continental Stock Transfer & Trust Company, the undersigned and
certain other stockholders of Quartet (“Escrow Agreement”), pursuant to which
2,415,000 shares (“Quartet Escrow Shares”) of Quartet Common Stock are currently
held in escrow. All capitalized terms used herein, but not otherwise defined,
shall have the meaning ascribed to them in the Merger Agreement.

 

1.           Share Contribution. In order to induce the parties to consummate
the transactions contemplated by the Merger Agreement, the undersigned agrees
that if holders of more than 1,449,000 shares of Quartet Common Stock elect to
receive a portion of the proceeds held in the Trust Fund instead of shares of
Holdco Stock upon consummation of the Redomestication Merger, the undersigned
will contribute back to Quartet on the Closing Date a number of shares equal to
his pro rata portion of the Cancellation Shares, such amount to be determined by
multiplying (A) a fraction equal to (1) the number of Quartet Escrow Shares
owned by the undersigned, divided by (2) the total number of Quartet Escrow
Shares, by (B) the aggregate number of Cancellation Shares determined in
accordance with Section 1.15(a) of the Merger Agreement. The undersigned shall
contribute such shares to Quartet without receipt of additional consideration
therefor (and agrees to execute such documents or certificates evidencing such
agreement as the Company may reasonably request); provided however, the
undersigned shall not be obligated to contribute such shares to Quartet until
all closing conditions to the Merger Agreement have been satisfied and the
Closing has occurred.

 

2.           Agreements to Vote.

 

(a)         In addition to the undersigned’s obligations under that certain
letter agreement, dated as of October 28, 2013 by and among the undersigned,
Quartet and EarlyBird Capital, Inc., the undersigned hereby agrees (and agrees
to execute such documents or certificates evidencing such agreement as the
Company may reasonably request) to vote, at any meeting of the stockholders of
Quartet, and in any action by written consent of the stockholders of Quartet,
all of its shares of Quartet Common Stock (the “Shares”) (i) in favor of the
approval and adoption of the Merger Agreement and approval of the Mergers and
all other transactions contemplated by the Merger Agreement and this Agreement,
(ii) without limitation of the preceding clause (i), in favor of any proposal to
adjourn or postpone any meeting of the stockholders of Quartet at which the
matters described in the preceding clause (i) are submitted for the
consideration and vote of the stockholders of Quartet to a later date if there
are not sufficient votes for approval of such matters on the date on which the
meeting is held, (iii) against any action, agreement or transaction (other than
the Merger Agreement or the transactions contemplated thereby) or proposal
(including any Alternative Transaction Proposal) that would result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of Quartet under the Merger Agreement or that could result in any of the
conditions to the Company's obligations under the Merger Agreement not being
fulfilled, and (iv) in favor of any other matter necessary to effect the
consummation of the transactions contemplated by the Merger Agreement and
considered and voted upon by the stockholders of Quartet.

 

 

 

 

(b)         To the fullest extent permitted by Applicable Law, the undersigned
hereby waives any rights of appraisal or rights to dissent from the Mergers that
it may have under Applicable Law.

 

3.           Transfer. The undersigned hereby agrees that, until the Closing, it
shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), incur any lien, pledge, dispose of or otherwise encumber
(each, a “Transfer”) any of the Shares, or otherwise agree to do any of the
foregoing, (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this agreement, (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any Shares or (d) take any action that would have
the effect of preventing or disabling it from performing its obligations
hereunder; provided, however, such restrictions shall not be applicable to a
Transfer of any of the Shares: (i) to any member of the transferor's immediate
family, (ii) to a trust for the benefit of the transferor or any of transferor's
immediate family, (iii) upon transferor's death or (iv) for philanthropic
purposes; provided, further, that, a Transfer pursuant to this Section 3 shall
be permitted only if, as a precondition to such Transfer, the transferee agrees
in a writing, reasonably satisfactory in form and substance to Company and
Quartet, to be bound by all of the terms of this agreement.

 

4.           Further Assurances; Third Party Beneficiary. The undersigned agrees
to use its reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Mergers and to cause the conditions set forth in Article VI of the Merger
Agreement to be satisfied as promptly as practicable. The undersigned agrees
that the Company is a third party beneficiary

 

This Founding Shareholder Agreement will be legally binding on the undersigned
and on the undersigned’s successors and permitted assigns, and is executed as an
instrument governed by the law of Delaware.

 

This Founding Shareholder Agreement shall automatically terminate and be of no
further force or effect upon the termination of the Merger Agreement. Sections
10.1 – 10.4, 10.6, 10.8 – 10.15 of the Merger Agreement are incorporated herein
by reference and shall apply to this Founding Shareholder Agreement mutatis
mutandis. Each of the parties to this Founding Shareholder Agreement agrees to
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
to this Founding Shareholder Agreement in doing, all things necessary, in the
most expeditious manner practicable to carry out or to perform the provisions of
this Founding Shareholder Agreement

 

[Signature page follows]

 

2

 

 

SIGNATURE PAGE TO THE FOUNDING SHAREHOLDER AGREEMENT

 

    Signature           Name:           Address:               

 

3

 